         Case:4:16-cv-00316-DVB
        Case    19-35114, 04/06/2020, ID: 11652476,
                                  Document          DktEntry:
                                             157 Filed        44, Page
                                                       04/06/20    Page11ofof22

                    UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                      APR 06 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 YELLOWSTONE POKY, LLC, an                      No. 19-35114
 Idaho Limited Liability Company and
 FEATHERSTON HOLDINGS, INC.,
                                                D.C. No. 4:16-cv-00316-DVB
               Plaintiffs - Appellants,         U.S. District Court for Idaho,
                                                Pocatello
 ROGER FEATHERSTON,
                                                MANDATE
               Intervenor-Plaintiff -
 Appellant,

   v.

 FIRST POCATELLO ASSOCIATES,
 L.P.,

               Defendant - Appellee.


        The judgment of this Court, entered March 13, 2020, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

        Costs are taxed against the appellants in the amount of $91.60.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Rhonda Roberts
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
 Case:4:16-cv-00316-DVB
Case    19-35114, 04/06/2020, ID: 11652476,
                          Document          DktEntry:
                                     157 Filed        44, Page
                                               04/06/20    Page22ofof22
